Citation Nr: 1040327	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
(claimed as stomach condition).

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected left knee and 
bilateral pes planus disabilities.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He 
also had additional Reserve service with annual tours of active 
duty for training.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence for 
consideration; however, no additional evidence was submitted 
within that time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

With regard to ulcerative colitis (claimed as stomach condition), 
the Veteran contends that he began suffering from this condition 
while on active duty for training.  In May 2008, identical 
typewritten statements signed by two of the Veteran's fellow 
soldiers allege that, at the time they served with him from 2004 
to 2006, they recalled the Veteran reporting to his supervisor 
about having trouble with his stomach, therefore missing numerous 
physical training formations in the mornings.  These statements 
also allege that the Veteran had complained to them about his 
stomach trouble while on active duty for training.

The Veteran's active duty service treatment records are negative 
for any findings or treatment of stomach trouble or rectal 
disease.  During an August 2003 Reserve retention examination, it 
was noted that he had a small pedunculated lesion in his anal 
canal, diagnosed as an anal polyp, with follow-up indicated.  
However, the Veteran denied any history of rectal disease on an 
accompanying report of medical history in August 2003.  
Furthermore, the record reflects that he had no active duty or 
active duty for training service in August 2003.  All of his 
other Reserve service treatment records are negative for any 
findings or treatment pertaining to his stomach, colon, rectum, 
or anus.

Following his discharge from Reserve service, the Veteran was 
hospitalized at the Salem VA Medical Center in September 2006 for 
gastrointestinal symptoms.  It was noted that approximately one 
month prior he began suffering from constipation, followed by 
blood in his stools and rectal bleeding.  Significantly, he 
denied ever having had symptoms like this before.  He reported 
that he had sought treatment at the private Lewis-Gale Clinic as 
well as from his private primary care physician prior to his VA 
hospitalization; however, records of such private treatment have 
not been associated with the claims file.  A September 2006 VA 
colonoscopy revealed findings consistent with ulcerative colitis 
and sigmoid diverticulosis.  Thereafter, VA treatment records 
dated through January 2008 reflect that his ulcerative colitis 
has been stable.  During a June 2008 examination at the private 
Carilion Clinic, the Veteran was referred to gastroenterology, 
but no follow-up report has been associated with the claims file.

On remand, after securing any necessary release, the RO should 
obtain all relevant private treatment records dating since 2006 
from the Lewis-Gale Clinic, the Veteran's primary care physician, 
and the Carilion Clinic.  Any relevant ongoing VA treatment 
records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

With regard to a low back disability, the Veteran contends that 
he has low back pain as a result of his service-connected left 
knee and bilateral pes planus disabilities.  His active duty and 
Reserve service treatment records are negative for any findings 
or treatment pertaining to his back.  Following his discharge 
from Reserve service, the medical evidence of record is also 
negative for any findings, diagnostic testing, or treatment 
pertaining to his back.

However, at his August 2010 hearing, the Veteran's representative 
stated that the Veteran underwent private treatment in October 
2008 which showed that he had a long history of back pain, with 
indications of notable degeneration and spondylosis.  The Veteran 
also affirmed that he underwent an X-ray at the Salem VA Medical 
Center two months prior to the hearing, which yielded apparently 
negative findings.  None of these pertinent treatment records 
have been associated with the claims file, and such must be 
accomplished on remand after securing any necessary release.

Thereafter, if evidence of the existence of a current low back 
disability is received, the Veteran should be afforded a VA spine 
examination with medical opinion in order to determine whether 
any current low back disability is caused or permanently worsened 
beyond normal progress by his service-connected left knee or 
bilateral pes planus disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his gastrointestinal symptoms or low 
back pain at any time, to include all 
available treatment records dating since 
2006 from the Lewis-Gale Clinic in Salem, 
Virginia, the Veteran's primary care 
physician, and the Carilion Clinic in 
Roanoke, Virginia.  After securing any 
necessary release, the RO/AMC should 
request any records identified which are 
not duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since January 2008 
from the VA Medical Center in Salem, 
Virginia, to include the 2010 X-ray report 
of the Veteran's spine.  If the requested 
records are unavailable, then the file 
should be annotated as such and the Veteran 
should be so notified.

2.  After the development requested above 
has been completed to the extent possible, 
if the evidence indicates the Veteran 
suffers from a low back disability, 
schedule the Veteran for a VA orthopedic 
examination by a physician to determine the 
current nature and extent of any current 
low back disability, and to obtain an 
opinion as to whether any such disorder is 
possibly related to his service-connected 
left knee or bilateral pes planus 
disabilities.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any low back 
disorder identified.  If a diagnosed low 
back disability exists, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the diagnosed low back 
disability is caused by or permanently 
worsened beyond normal progress 
(aggravation) by the Veteran's service-
connected left knee or bilateral pes planus 
disabilities.  If aggravation is 
determined, then the examiner should 
quantify the degree of aggravation, if 
possible.  A complete rationale for all 
opinions expressed should be provided.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

